       Case 2:18-cv-00510-HCN Document 85 Filed 11/23/20 PageID.929 Page 1 of 1


AO 450 (Rev.5/85) Judgment in a Civil Case




                                  United States District Court
                                             District of Utah




                                                     JUDGMENT IN A CIVIL CASE
 In Re PolarityTE, Inc., Securities Litigation

                                                       Case Number: 2:18-cv-00510-HCN-JCB




           IT IS ORDERED AND ADJUDGED


That this action is dismissed with prejudice for failure to state a claim upon which relief can be
granted.




November 23, 2020                                 BY THE COURT:
Date

                                                  _____________________________________
                                                  Howard C. Nielson, Jr.
                                                  United States District Judge
